DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to Claims 1 and 7-9 as amended and new Claim 23 have been considered but are not persuasive or are moot because of new grounds of rejection and/or the arguments do not apply to the way the references are being used in the current rejection.
Applicant has amended Claims 1 and 7-9, cancelled without prejudice Claims 11-17 and added new Claims 18-27. Claims 1-19 and 18-27 are pending accordingly with Claims 1, 18, 22 and 23 in independent form. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Just (DE 3609332 A1) in view of Ohashi (US 4,292,369) and further in view of Reifenhauser (US 3,327,030).
Regarding Claim 1, Just discloses a method of producing a frame member for a window or a door (paragraph [0001]), the method comprising the steps of: - providing a sheet of metal (paragraph [0002]), - roll forming the sheet of metal into a frame shell having a predetermined profile (paragraph [0019] metallic rolled profile), - introducing a foaming material into the frame shell (Figs. 1-4 paragraph [0019] integral rigid foam-forming polyurethane reaction mixture is now entered into the mold cavity – 7), and arranging the frame shell in a calibration tube until the foam material has set (Fig. 1 paragraph [0027] mold (calibration tube) – 1 diaphragms (frame shell) – 3, 4). Moreover, Just teaches that the foam is introduced before the frame shell is arranged (Figs. 1,  2 paragraph [0019] the diaphragm profiles can be introduced into such a shaping section as prefabricated sections…they can be correspondingly deformed immediately beforehand while passing through them; diaphragm – 4 )  and passed into the mold (calibration tube) (Fig. 1 paragraph [0027] mold – 1 consists of a lower mold half – 5 and an upper mold half – 6, which in the illustrated closed state enclose the mold cavity – 7 between them). However, Just does not disclose that the arranging of the frame shell into the calibration tube is done wherein the calibration tube prevents expansion of the foaming material from deforming the frame shell and at least a longitudinally extending section of the frame shell completely surrounds the foaming material sheet, nor does it disclose that the sheet of metal has a thickness of 0.25 mm or less.
In an analogous art, Ohashi discloses fireproof laminates that have embodiments using polyurethane foam as a core material (abstract) with aluminum foil as a surface material (2: 17-19). These embodiments disclose ranges of thickness of the aluminum foil including a range of 0.015 to 0.2 mm, preferably 0.02 to 0.7 mm (7:38-40). Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the Ohashi thickness in order to provide a decorative or fire resistant surface. However, neither Just nor Ohashi disclose subsequent to introducing the foaming material, that the arranging of the frame shell into the calibration tube is done wherein the calibration tube prevents expansion of the foaming material from deforming the frame shell and at least a longitudinally extending section of the frame shell completely surrounds the foaming material sheet.
In the same field of endeavor, Reifenhauser teaches a method and apparatus for forming elongated members where tubing is shaped such that the tubing will permanently retain a particular shape imparted to it (1:40-43).  Reifenhauser further teaches that subsequent to introducing the foaming material (Figs. 7, 9 7:44-47 filler material – 62a, plastic tube – 62; Fig. 6 8:20- 23 …foaming of the filler material does not commence until after material has moved beyond the extruder nozzle..), the arranging of the frame shell in a calibration tube until the foam material has set wherein the calibration tube prevents expansion of the foaming material from deforming the frame shell (Fig. 6, 8:15-19 and 8:24-29 the filler material will have foamed sufficiently so as to press against the plastic tube – 62  and  thus contribute in this way to the maintaining of the plastic tube against the inner surface the accurately machined tube – 56, which will accurately determine the shape of the hardened tube – 62) and at least a longitudinally extending section of the frame shell completely surrounds the foaming material (Fig. 6 1:16-64; 6:72-75 The work material which issues to the right from the endless outlet – 54, 55 forms an elongated plastic tube – 62 which continuously advances to the right). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Just and Ohashi to incorporate the teachings of Reifenhauser whereby a method of producing a frame member comprising the steps of providing a sheet of metal, roll forming it into a frame shell having a predetermined profile, introducing a foaming material into the frame shell and arranging it in a calibration tube or mold until the foam material has set as disclosed by Just, and whereby the sheet of metal has a thickness of 0.25 mm or less, as disclosed by Ohashi, to also consider from prior art that this arrangement of the frame shell in the calibration tube prevents expansion of the foaming material from deforming the frame shell and at least a longitudinally extending section of the frame shell completely surrounds the foaming material. One with ordinary skill in the art would be motivated to utilize this step in the method because by this means the thermoplastic material of the tubing, which is deformable (1:30-35) at the temperature when the filler material (foamable) is extruded (2:24-30) will retain the shape imparted to it (1: 51-54) permanently (1: 46-48).
Regarding Claim 2, the combination of Just, Ohashi and Reifenhauser disclose all the limitations of Claim 1 and Ohashi further discloses that the foaming material is a rigid foam-forming polyurethane reaction mixture (1: 38) with the composition comprising isocyanate and polyol, which upon reaction with each other creates a foam which expands within the laminate shell (4: 6-8).
Regarding Claim 3, the combination of Just, Ohashi and Reifenhauser disclose all the limitations of Claim 2 and Ohashi further discloses that the method of Claim 2 comprises adding a reactant to the composition, such as CO2 or pentane gas (6: 25, 37).
Regarding Claim 4, the combination of Just, Ohashi and Reifenhauser disclose all the limitations of Claim 2 and Ohashi further discloses that the setting of the foam is accelerated by the addition of accelerating agents to the composition (4: 10; 6:13-18 catalysts used alone or in combination in view of catalytic activity).
Regarding Claim 5, the combination of Just, Ohashi and Reifenhauser disclose all the limitations of Claim 1 and Reifenhauser further discloses the step of pulling the frame shell through the calibration tube during a setting time during which the foam material sets (Fig. 6 8:37-42 By the time the extruded tube and filler material – 62a have reached the right end of the shaping tube – 56 both the tube – 62 and the filler – 62a are completely set and the rolls – 65 serve to convey the material to a desired location where it may be cut into any suitable lengths, additional rolls – 65 being provided for this purpose).
Regarding Claim 6, the combination of Just, Ohashi and Reifenhauser disclose all the limitations of Claim 5 but are silent as to the length of setting time. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made for the setting time to be less than 2 minutes since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One with ordinary skill in the art would be motivated find the optimum or workable range because the setting time length is during the time when the frame is still deformable which must be maintained against the inner surface of the calibration tube which determines the final configuration of the frame (Reifenhauser, 8:16-19  tube – 62 shaping tube – 56).
Regarding Claim 7, the combination of Just, Ohashi and Reifenhauser disclose all the limitations of Claim 1 and Ohashi further discloses the step of wrapping an exterior of the frame shell profile with a second strength imparting layer (10:19-22).
Regarding Claim 8,  the combination of Just, Ohashi and Reifenhauser disclose all the limitations of Claim 1 and Reifenhauser further discloses introducing the foam material through an opening extending along the length of the frame shell while the frame shell is continuously moving (Fig. 1 3:18-22 nozzle – 1 mandrel – 2 forming and moving hollow tubing – 3).
Regarding Claim 9, the combination of Just, Ohashi and Reifenhauser disclose all the limitations of Claim 1 and Reifenhauser further discloses that after the first step of introducing the foam material, and prior to arranging the frame shell in the calibration tube, closing the opening (Fig. 9 7:44-47 The filler material – 62a, which, after it is introduced into the interior of the plastic tube – 62, foams expands and fills the interior of the tube, which is introduced through the separate outlets – 60), while Just teaches wherein the closing is performed by overlapping the metal ends of the frame shell (Fig. 6 paragraph [0031] diaphragm – 63 inserted into recess – 61 with outwardly beveled edge – 65 – 65 lies against boundary surface – 66) or adding a second material to close the opening, or a locking function (Fig. 5 paragraph [0030] dovetail groove – 55).
Regarding Claim 10, the combination of Just, Ohashi and Reifenhauser disclose all the limitations of Claim 1 and Just further discloses wherein the frame shell is composed of two or more frame shell parts (paragraph [0007]).
Claims 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Just (DE 36 09 332) in view of Ohashi (US 4,292,369) and further in view of Reifenhauser (US 3,327,030).
Regarding Claim 18, Just discloses a method of producing a frame member for a window or a door (paragraph [0001]), the method comprising the steps of: - providing a sheet of metal (paragraph [0002]), - roll forming the sheet of metal into a frame shell having a predetermined profile (paragraph [0019] metallic rolled profile), - introducing a foaming material into the frame shell (Figs. 1-4 paragraph [0019] integral rigid foam-forming polyurethane reaction mixture is now entered into the mold cavity – 7), and arranging the frame shell in a calibration tube until the foam material has set (Fig. 1 paragraph [0027] mold (calibration tube) – 1 diaphragms (frame shell) – 3, 4). Moreover, Just teaches that the foam is introduced before the frame shell is arranged (Figs. 1,  2 paragraph [0019] the diaphragm profiles can be introduced into such a shaping section as prefabricated sections…they can be correspondingly deformed immediately beforehand while passing through them; diaphragm – 4 )  and passed into the mold (calibration tube) (Fig. 1 paragraph [0027] mold – 1 consists of a lower mold half – 5 and an upper mold half – 6 which in the illustrated closed state enclose the mold cavity – 7 between them). However, Just does not disclose that in arranging the frame shell in a calibration tube until the foaming material has set, that the frame shell has a first configuration just prior to the frame shell being arranged in the calibration tube and wherein the calibration tube is formed prior to the frame shell being arranged in the calibration tube to have an interior cavity configured to receive and surround the frame shell to maintain the first configuration of the frame shell after the foaming material has set nor does it disclose that the sheet of metal has a thickness of 0.25 mm or less.
In an analogous art, Ohashi discloses fireproof laminates that have embodiments using polyurethane foam as a core material (abstract) with aluminum foil as a surface material (2: 17-19). These embodiments disclose ranges of thickness of the aluminum foil including a range of 0.015 to 0.2 mm, preferably 0.02 to 0.7 mm (7:38-40). Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the Ohashi thickness in order to provide a decorative or fire resistant surface. However, neither Just nor Ohashi disclose subsequent to introducing the foaming material, the arranging of the frame shell into the calibration tube is done wherein the calibration tube is formed prior to the frame shell being arranged in the calibration tube to have an interior cavity configured to receive and surround the frame shell to maintain the first configuration of the frame shell after the foaming material has set.
In the same field of endeavor, Reifenhauser teaches a method and apparatus for forming elongated members where tubing is shaped such that the tubing will permanently retain a particular shape imparted to it (1:40-43).  Reifenhauser further teaches that subsequent to introducing the foaming material (Figs. 7, 9 7:44-47 filler material – 62a, plastic tube – 62; Fig. 6 8:20- 23 …foaming of the filler material does not commence until after material has moved beyond the extruder nozzle..), the frame shell has a first configuration just prior to the arranging of the frame shell in the calibration tube (Fig. 6, 8:15-19 the tube – 62 while still deformable will be maintained against the inner surface of the shaping tube – 56 which will of course determine the final configuration of the tube – 62) and wherein the calibration tube is formed prior to the frame shell being arranged in the calibration tube to have an interior cavity configured to receive and surround the frame shell to maintain the first configuration of the frame shell after the foaming material has set (Fig. 6, 8:24-29 the filler material will have foamed sufficiently so as to press against the plastic tube – 62  and thus contribute in this way to the maintaining of the plastic tube against the inner surface the accurately machined tube – 56, which will accurately determine the shape of the hardened tube – 62). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Just and Ohashi to incorporate the teachings of Reifenhauser whereby a method of producing a frame member comprising the steps of providing a sheet of metal, roll forming it into a frame shell having a predetermined profile, introducing a foaming material into the frame shell and arranging it in a calibration tube or mold until the foam material has set as disclosed by Just, and whereby the sheet of metal has a thickness of 0.25 mm or less, as disclosed by Ohashi, to also consider from prior art that this arrangement of the frame shell in the calibration tube is formed prior to the frame shell being arranged in the calibration tube to have an interior cavity configured to receive and surround the frame shell to maintain the first configuration of the frame shell after the foaming material has set. One with ordinary skill in the art would be motivated to utilize this step in the method because by this means the thermoplastic material of the tubing, which is deformable (1:30-35) at the temperature when the filler material (foamable) is extruded (2:24-30), will retain the shape imparted to it (1:51-54) permanently (1:46-48).
Regarding Claim 19, the combination of Just, Ohashi and Reifenhauser disclose all the limitations of Claim 18 and Reifenhauser further discloses the step of: moving the frame shell in and relative to the calibration tube during a setting time of the foaming material (Fig. 6 8:34-39 the filler material will guarantee that the plastic tube – 62 will remain in slidable engagement with the inner surface of the shaping tube – 56).
Regarding Claim 20, the combination of Just, Ohashi and Reifenhauser disclose all the limitations of Claim 19 and Reifenhauser further discloses wherein: the frame shell is continuously moving when the foaming material is introduced into the frame shell (Fig. 1 3:18-22 nozzle – 1 mandrel – 2 forming and moving hollow tubing – 3).
Regarding Claim 21, the combination of Just, Ohashi and Reifenhauser disclose all the limitations of Claim 20 and Reifenhauser further discloses wherein: the frame shell is continuously pulled through the calibration tube during the setting time of the foaming material (Fig. 6 8:37-42 By the time the extruded tube and filler material – 62a have reached the right end of the shaping tube – 56 both the tube – 62 and the filler – 62a are completely set and the rolls – 65 serve to convey the material to a desired location where it may be cut into any suitable lengths, additional rolls – 65 being provided for this purpose).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Just (DE 36 09 332) in view of Ohashi (US 4,292,369) and further in view of Reifenhauser (US 3,327,030).
Regarding Claim 22, Just discloses a method of producing a frame member for a window or a door (paragraph [0001]), the method comprising the steps of: - providing a sheet of metal (paragraph [0002]), - roll forming the sheet of metal into a frame shell having a predetermined profile (paragraph [0019] metallic rolled profile), - introducing a foaming material into the frame shell (Figs. 1-4 paragraph [0019] integral rigid foam-forming polyurethane reaction mixture is now entered into the mold cavity – 7) through the opening in the frame shell (paragraph [0034] integral rigid foam-forming polyurethane reaction mixture is now entered into the mold cavity – 7 through an inlet opening (not shown). Moreover, Just teaches that the foam is introduced before the frame shell is arranged (Figs. 1,  2 paragraph [0019] the diaphragm profiles can be introduced into such a shaping section as prefabricated sections…they can be correspondingly deformed immediately beforehand while passing through them; diaphragm – 4 )  and passed into the mold (calibration tube) (Fig. 1 paragraph [0027] mold – 1 consists of a lower mold half – 5 and an upper mold half – 6 which in the illustrated closed state enclose the mold cavity – 7 between them). However, Just, while briefly mentioning a continuous method of production (paragraph [0019], it is silent the closing of the opening of the frame shell to form the frame shell in a first configuration after introducing the foaming material into the frame shell and subsequent to forming the frame shell in the first configuration, moving the frame shell in and relative to a calibration tube until the foaming material has set and wherein the calibration tube has an internal cavity corresponding to the first configuration of the frame shell to prevent expansion of the foaming material from deforming the frame shell nor does it disclose that the sheet of metal has a thickness of 0.25 mm or less.
In an analogous art, Ohashi discloses fireproof laminates that have embodiments using polyurethane foam as a core material (abstract) with aluminum foil as a surface material (2: 17-19). These embodiments disclose ranges of thickness of the aluminum foil including a range of 0.015 to 0.2 mm, preferably 0.02 to 0.7 mm (7:38-40). Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the Ohashi thickness in order to provide a decorative or fire resistant surface. However, neither Just nor Ohashi disclose the closing of the opening of the frame shell to form the frame shell in a first configuration after introducing the foaming material into the frame shell  and subsequent to forming the frame shell in the first configuration, moving the frame shell in and relative to a calibration tube until the foaming material has set and wherein the calibration tube has an internal cavity corresponding to the first configuration of the frame shell to prevent expansion of the foaming material from deforming the frame shell. 
In the same field of endeavor, Reifenhauser teaches a method and apparatus for forming elongated members where tubing is shaped such that the tubing will permanently retain a particular shape imparted to it (1:40-43).  Reifenhauser further teaches that subsequent to introducing the foaming material (Figs. 7, 9 7:44-47 filler material – 62a, plastic tube – 62; Fig. 6 8:20- 23 …foaming of the filler material does not commence until after material has moved beyond the extruder nozzle..), the frame shell has a first configuration just prior to the arranging of the frame shell in the calibration tube (Fig. 6, 8:15-19 the tube – 62 while still deformable will be maintained against the inner surface of the shaping tube – 56 which will of course determine the final configuration of the tube – 62) and in at least one embodiment the frame shell opening is closed after introducing the foaming material into the frame shell (Fig. 11 10:35-38 guide bands – 70 cooperate with the walls – 74 to form an enclosure for the filler – 75 clearly apparent).  Reifenhauser further teaches that subsequent to forming the frame shell in the first configuration, moving the frame shell in and relative to a calibration tube until the foaming material has set  (Fig. 6 8:34-39 the filler material will guarantee that the plastic tube – 62 will remain in slidable engagement with the inner surface of the shaping tube – 56) and wherein the calibration tube has an internal cavity corresponding to the first configuration of the frame shell to prevent expansion of the foaming material from deforming the frame shell (Fig. 6 8:16-19 thus the tube – 62 while still deformable will be maintained against the inner surface of the shaping tube – 56, which will of course determine the final configuration of the tube – 62), so that the frame shell maintains the first configuration of the frame shell after the foaming material has set (Fig. 6, 8:24-29 the filler material will have foamed sufficiently so as to press against the plastic tube – 62  and thus contribute in this way to the maintaining of the plastic tube against the inner surface the accurately machined tube – 56, which will accurately determine the shape of the hardened tube – 62). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Just and Ohashi to incorporate the teachings of Reifenhauser whereby a method of producing a frame member comprising the steps of providing a sheet of metal, roll forming it into a frame shell having a predetermined profile, introducing a foaming material into the frame shell through the opening in the frame shell, as disclosed by Just, and whereby the sheet of metal has a thickness of 0.25 mm or less, as disclosed by Ohashi, to also consider from the prior art of Reifenhauser that moving the frame shell in and relative to a calibration tube until the foaming material has set and wherein  for the calibration tube to have an internal cavity corresponding to the first configuration of the frame shell to prevent expansion of the foaming material from deforming the frame shell for it to maintain the first configuration of the frame shell after the foaming material has set. One with ordinary skill in the art would be motivated to utilize this step in the method because by this means the thermoplastic material of the tubing, which is deformable (1:30-35) at the temperature when the filler material (foamable) is extruded (2:24-30), will retain the shape imparted to it (1:51-54) permanently (1:46-48).
Claims 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Just (DE 36 09 332) in view of Ohashi (US 4,292,369) and further in view of Reifenhauser (US 3,327,030).
Regarding Claim 23, Just discloses a method of producing a frame member for a window or a door (paragraph [0001]), the method comprising the steps of: - in a continuous production line (paragraph [0019] a continuous method of production is also possible), providing a sheet of metal (paragraph [0002]), - roll forming the sheet of metal into a frame shell having a predetermined profile (paragraph [0019] metallic rolled profile), -- injecting a foaming material into the frame shell (Figs. 1-4 paragraph [0019] integral rigid foam-forming polyurethane reaction mixture is now entered into the mold cavity – 7) through the opening in the frame shell (paragraph [0034] integral rigid foam-forming polyurethane reaction mixture is now entered into the mold cavity – 7 through an inlet opening (not shown)) while the frame shell is continuously moving (paragraph [0019] foam –forming reaction mixture introduced…and the length of the shaping section and the feed speed must be coordinated with one another…). Moreover, Just teaches that the foam is introduced before the frame shell is arranged (Figs. 1,  2 paragraph [0019] the diaphragm profiles can be introduced into such a shaping section as prefabricated sections…they can be correspondingly deformed immediately beforehand while passing through them; diaphragm – 4 )  and passed into the mold (calibration tube) (Fig. 1 paragraph [0027] mold – 1 consists of a lower mold half – 5 and an upper mold half – 6 which in the illustrated closed state enclose the mold cavity – 7 between them).  However, while Just mentions the introduction of a foam-forming reaction mixture and that in the case of metallic rolled profiles, they can be correspondingly deformed immediately beforehand (paragraph [0019]), Just does not disclose the closing of the opening of the frame shell to form the frame shell in a first configuration after injecting the foaming material into the frame shell and, subsequent to forming the frame shell in the first configuration, continuously pulling the frame shell through a calibration tube during a setting time of the foaming material nor does it disclose that the sheet of metal has a thickness of 0.25 mm or less.
In an analogous art, Ohashi discloses fireproof laminates that have embodiments using polyurethane foam as a core material (abstract) with aluminum foil as a surface material (2: 17-19). These embodiments disclose ranges of thickness of the aluminum foil including a range of 0.015 to 0.2 mm, preferably 0.02 to 0.7 mm (7:38-40). Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the Ohashi thickness in order to provide a decorative or fire resistant surface. However, neither Just nor Ohashi disclose the closing of the opening of the frame shell to form the frame shell in a first configuration after injecting the foaming material into the frame shell and, subsequent to forming the frame shell in the first configuration, continuously pulling the frame shell through a calibration tube during a setting time of the foaming material.
In the same field of endeavor, Reifenhauser teaches a method and apparatus for forming elongated member in a continuous production line (Fig. 1 3:19-20). Reifenhauser further teaches that subsequent to introducing the foaming material (Figs. 7, 9 7:44-47 filler material – 62a, plastic tube – 62; Fig. 6 8:20- 23 …foaming of the filler material does not commence until after material has moved beyond the extruder nozzle..) and in at least one embodiment, the frame shell opening is closed after introducing the foaming material into the frame shell such that a longitudinally extending section of the frame shell completely surround the foaming material  (Fig. 11 10:35-38 guide bands – 70 cooperate with the walls – 74 to form an enclosure for the filler – 75 clearly apparent) and Reifenhauser further discloses the step of pulling the frame shell through a calibration tube during a setting time during which the foam material sets (Fig. 6 8:37-42 By the time the extruded tube and filler material – 62a have reached the right end of the shaping tube – 56 both the tube – 62 and the filler – 62a are completely set and the rolls – 65 serve to convey the material to a desired location where it may be cut into any suitable lengths, additional rolls – 65 being provided for this purpose).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Just and Ohashi to incorporate the teachings of Reifenhauser whereby a method of producing a frame member comprising the steps of in a continuous production line: providing a sheet of metal, roll forming it into a frame shell having a predetermined profile, injecting a foaming material into the frame shell through an opening in the frame shell while the frame shell is continuously moving , as taught by Just, and wherein the sheet of metal has a thickness of 0.25 mm or less, as taught by Ohashi, to also consider from the prior art of Reifenhauser that after injecting the foaming material into the frame shell, close the opening of the frame shell such at least a longitudinally extending section of the frame shell completely surrounds the foaming material and that subsequent to closing the opening , continuously pulling the frame shell through a calibration tubed during a setting time of the foaming material until the material has set. One with ordinary skill in the art would be motivated to utilize this step in the method because by this means the thermoplastic material of the tubing, which is deformable (1:30-35) at the temperature when the filler material (foamable) is extruded (2:24-30), will retain the shape imparted to it (1:51-54) permanently (1:46-48).
Regarding Claim 24, the combination of Just, Ohashi and Reifenhauser disclose all the limitations of Claim 23 and Reifenhauser further discloses wherein the calibration tube prevents expansion of the foaming material from deforming the frame shell (Fig. 6 8:16-19 the tube – 62 while still deformable will be maintained against the inner surface of the shaping tube – 56 which will of course determine the final configuration of the tube – 62).
Regarding Claim 25, the combination of Just, Ohashi and Reifenhauser disclose all the limitations of Claim 18 and Reifenhauser further discloses the calibration tube is formed prior to introducing the foaming material into the frame shell to have the interior cavity configured to receive and surround the frame shell (Fig. 6, 8:24-29 the filler material will have foamed sufficiently so as to press against the plastic tube – 62 and thus contribute in this way to the maintaining of the plastic tube against the inner surface of the accurately machined tube – 56, which will accurately determine the shape of the hardened tube – 62).
Regarding Claim 26, the combination of Just, Ohashi and Reifenhauser disclose all the limitations of Claim 22 and Reifenhauser further discloses the calibration tube is formed prior to introducing the foaming material into the frame shell to have the interior cavity configured to receive and surround the frame shell (Fig. 6, 8:24-29 the filler material will have foamed sufficiently so as to press against the plastic tube – 62 and thus contribute in this way to the maintaining of the plastic tube against the inner surface of the accurately machined tube – 56, which will accurately determine the shape of the hardened tube – 62).
Regarding Claim 27, the combination of Just, Ohashi and Reifenhauser disclose all the limitations of Claim 23 and Reifenhauser further discloses the calibration tube is formed prior to introducing the foaming material into the frame shell to have the interior cavity configured to receive and surround the frame shell (Fig. 6, 8:24-29 the filler material will have foamed sufficiently so as to press against the plastic tube – 62 and thus contribute in this way to the maintaining of the plastic tube against the inner surface of the accurately machined tube – 56, which will accurately determine the shape of the hardened tube – 62).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598.  The examiner can normally be reached on M-Th 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742